  Case 19-10535       Doc 42      Filed 11/15/19 Entered 11/15/19 16:19:14            Desc Main
                                    Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MAINE

In re:                                        )
                                              )
MALCOLM I. STEWART and                        )       Chapter 7
ELIZABETH J. STEWART,                         )       Case No. 19-10535 MAF
                                              )
                       Debtors.               )

          ORDER APPROVING APPLICATION OF ANTHONY J. MANHART,
         CHAPTER 7 TRUSTEE, TO EMPLOY KEENAN AUCTION COMPANY

         Upon consideration of the Application of Anthony J. Manhart, Chapter 7 Trustee, to
Employ Keenan Auction Company [Dkt. No. ] (the “Application”), dated November 8, 2019,
filed by Anthony J. Manhart, Chapter 7 Trustee (the “Trustee”) of the estate of Debtors,
Malcolm I. Stewart and Elizabeth J. Stewart, requesting entry of an Order for authority to
employ Keenan Auction Company (“Keenan”) as auctioneer in order to sell certain assets of
Debtor’s estate to the highest bidder, due notice of the Application having been given to all
parties entitled thereto, good and sufficient cause appearing therefore, no hearing thereon being
necessary, the Court being satisfied Keenan does not hold or represent an interest adverse to the
estate, that Keenan is a disinterested person within the meaning of §§ 327(a) and 101(14) of the
United States Bankruptcy Code, and that the Trustee’s employment of Keenan on the terms set
forth in the Auction Proposal (as defined in the Application) is in the best interest of the estate
and its creditors, the requirements of Federal Rule of Bankruptcy Procedure 2014 and D. Me.
LBR 2014-1, 2014-2, 2014-3, and 9013-1(d)(5) being satisfied, it is therefore hereby

                           ORDERED, ADJUDGED, AND DECREED

        that the Application be, and hereby is, APPROVED, and that the Trustee’s employment
of Keenan as prayed for in the Application is allowed and granted upon the terms and conditions
as detailed in the Auction Proposal; and it is hereby further

                           ORDERED, ADJUDGED, AND DECREED

        that this Order shall become final in fourteen (14) days unless a party in interest sooner
objects, in which case the matter shall be set for hearing and considered by the Court as if this
Order had not been entered.
Case 19-10535   Doc 42   Filed 11/15/19 Entered 11/15/19 16:19:14     Desc Main
                           Document     Page 2 of 2




    Date: November 15, 2019
                                         Michael A. Fagone
                                         United States Bankruptcy Judge
                                         District of Maine




                                                                          14959240.1




                                  -2-
